247 Ga. 154 (1981)
274 S.E.2d 569
IN THE MATTER OF PARKER.
SUPREME COURT DISCIPLINARY NO. 137
137.
Supreme Court of Georgia.
Decided February 17, 1981.
*155 Omer W. Franklin, Jr., General Counsel State Bar, D. Nichols Winn, Assistant General Counsel State Bar, for State Bar of Georgia.
Robert L. Parker, pro se.
PER CURIAM.
The State Bar of Georgia filed a formal complaint against Richard L. Parker alleging violations of Standards No. 4 and 44 of Rule 4-102 in Part IV (Discipline) of the Rules and Regulations of the State Bar of Georgia. The issues were formed by the pleadings which establish certain facts as to Mr. Parker's activities. The respondent Mr. Parker undertook to represent Marcus W. Stewart in a claim for personal injuries. In the course of such representation, respondent filed suit, but as a result of his failure to make the necessary appearances, allowed the suit to be dismissed with a final adverse result for his client. Subsequent to the dismissal, respondent misrepresented to his client the reason for the adverse determination of the cause of action.
The Special Master appointed to hear the evidence made his findings of fact and recommended that the State Disciplinary Board accept the respondent's petition for voluntary discipline. The respondent requested discipline in the form of a formal or informal admonition. The State Disciplinary Board adopted the Special Master's findings of fact but recommended that respondent be publicly reprimanded.
We have reviewed the record and find that the recommendation of the State Disciplinary Board should be accepted.
Public reprimand ordered. All the Justices concur.